Vanderburgh, J.
The plaintiff claims damages for the defendant’s alleged negligence in unreasonably delaying to send a telegraphic message over its line from St. Paul to Chicago. The message, which, with accompanying conditions, is made part of the complaint, is entitled, “Half-rate Message.” Then follow printed terms and conditions, among which is included the following: “No claim for damages shall be valid unless presented in writing within thirty days after sending the message;” followed by a direction as follows:
*228“Send the following half-rate message, subject to the above terms, which are agreed to:
“St. Paul, Minn., March 23, 1884.
“To McCormick, Adams & Co., Chicago: Close my deal.
[Signed] “E. E. Cole.

“fgS^Read the notice and agreement at the top.”

The blank form on which the message was written was the one in common use by the company, and there is no evidence or suggestion that the plaintiff was misinformed, or in any way misled, as to the nature or contents of the instrument signed by him. Under the circumstances of the ease, as they appear, he must be presumed to have had notice of its terms and conditions. Wolf v. W. U. Tel. Co., 62 Pa. St. 83; Belger v. Dinsmore, 51 N. Y. 166. It follows, therefore, that the terms embraced in the printed form became part of the contract between the plaintiff and the company, and are binding on him in so far as they are reasonable regulations. Schwartz v. Atlantic & Pac. Tel. Co., 18 Hun, 157; Young v. W. U. Tel. Co., 65 N. Y. 163; Grinnell v. W. U. Tel. Co., 113 Mass. 299; Heimann v. W. U. Tel. Co., 57 Wis. 562.
It cannot be contended that a regulation requiring the sender of a message to present his claim for damages in writing promptly to the company is an unreasonable one. Considering the character of its business, such regulation would be necessary for its own protection, and to enable it seasonably to ascertain the facts in the case, and to secure or preserve the proper evidence. It is not a regulation intended to shield the company from the consequences of a neglect of duty on its part, but prescribing a duty to be performed by the plaintiff before he should be entitled to maintain his action. Wolf v. W. U. Tel. Co., supra. A similar rule is well established in insurance cases. Young v. W. U. Tel. Co., 34 N. Y. Super. Ct., 390. No reason is apparent why 30 days is not a reasonable limit to fix in such cases, and no suggestion is made that the plaintiff did not have ample opportunity within that time to present his claim. Heimann v. W. U. Tel. Co., supra. It is, however, expressly admitted that he did not comply with such condition, and no claim was made till suit brought, *229more than 60 clays after the dispatch was sent. He was not, therefore, entitled to recover.
Judgment reversed.